Per Curiam:
The order appealed from should be reversed and the motion granted to the extent that defendant’s examination will be limited to the question whether or not the purchaser Shaake, claimed to have been produced by plaintiff, was presented to the defendant by said plaintiff, and the question as to the price at which defendant sold and conveyed his café and saloon business to said Shaake, without costs to either party. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Hotchkiss, JJ. Order reversed and motion granted to the extent stated in opinion, without costs. Order to be settled on notice.